                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GREGORY CONWAY,                                 )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )          Case No. 20-cv-129-NJR
                                                 )
                                                 )
 JOHN BALDWIN, MS. BROOKHART,                    )
 KIMBERLY ULRICH, C/O WATSON,                    )
 and C/O JOHN DOE,                               )
                                                 )
               Defendants.                       )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Gregory Conway, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Danville Correctional Center, brings this action pursuant to

42 U.S.C. § 1983 for deprivations of his constitutional rights while he was housed at Lawrence

Correctional Center (“Lawrence”). In the Complaint, Plaintiff alleges Defendants were

deliberately indifferent to his conditions of confinement and retaliated against him for filing

grievances and a lawsuit. He asserts claims against the defendants under the First and Eighth

Amendments. Plaintiff seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).


                                                1
                                          The Complaint

       Plaintiff makes the following allegations in the Complaint: Plaintiff informed John

Baldwin and Warden Brookhart of an insect problem at Lawrence, particularly in his cellhouse

and cell (Doc. 1, pp. 9-10). Both officials ignored his pleas, and he suffered from two spider bites,

which caused him severe pain. They were also responsible for systemic deficiencies at Lawrence

because they failed to respond to reports of a serious insect problem at the prison (Id. at p. 10).

       He also alleges that after filing a lawsuit, Counselor Kimberly Ulrich and Correctional

Officer John Doe retaliated against him by confiscating his medically prescribed mouth guard on

May 16, 2019 (Doc. 1, p. 11). Correctional Officer Watson also retaliated against him by refusing

his request for medical attention regarding his lack of a mouthguard (Id. at p. 12). Ulrich also stole

his grievances which were written about her, in violation of his due process rights (Id.).

                                             Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following three counts:

       Count 1:        Eighth Amendment deliberate indifference to conditions of
                       confinement claim against John Baldwin and Warden
                       Brookhart.

       Count 2:        First Amendment retaliation claim against Ulrich, Correctional
                       Officer John Doe, and Watson for confiscating his mouth guard
                       and refusing to provide him with medical attention.

       Count 3:        Fourteenth Amendment due process claim against Ulrich for
                       stealing his grievances.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the




                                                  2
Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

Severance

        Counts 2 and 3 for retaliation and stealing grievances are unrelated to Plaintiff’s claim in

Count 1 regarding the conditions of his cell. Accordingly, consistent with George v. Smith, 507

F.3d 605, 607 (7th Cir. 2007), and Federal Rules of Civil Procedure 18 and 20, the Court will sever

Count 2 against Ulrich, John Doe, and Watson and Count 3 against Ulrich, and will open a new

case with a newly-assigned case number.

Count 1

        At this stage, Plaintiff states a viable claim for deliberate indifference to his conditions of

confinement against John Baldwin and Warden Brookhart. Townsend v. Fuchs, 522 F.3d 765, 773

(7th Cir. 2008); Dixon v. Godinez, 114 F.3d 640, 643 (7th Cir.1997); Perez v. Fenoglio, 792 F.3d

768 (7th Cir. 2015) (“turning a blind eye” to alleged constitutional violation).

                                                  Disposition

        Count 2 against Ulrich, John Doe, and Watson, and Count 3 against Ulrich are severed into

a new case. In the new case, the Clerk is DIRECTED to file the following documents:

    x   This Memorandum and Order;

    x   The Complaint (Doc. 1); and

    x   Plaintiff’s motion to proceed in forma pauperis (Doc. 2).

        The only claim which remains in this case is Count 1, which shall proceed against John

Baldwin and Warden Brookhart.




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
       The Clerk of Court shall prepare for Defendants John Baldwin and Warden Brookhart:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to the defendants’ place of employment as identified

by Plaintiff. If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on that defendant, and the Court will require that defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not



                                                 4
independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 4/2/2020

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answers, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  5
